GAMMA PHARMACEUTICALS INC. SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (as amended, modified, supplemented or restated in accordance with its terms from time to time, this “Agreement” or “SPA”) is between GAMMA PHARMACEUTICALS INC., a Delaware corporation and its affiliates (the “Company”), and KENRIDGE HOLDINGS LLC (the “Purchaser”). RECITALS WHEREAS, the Company has authorized the offering and sale of up to 1,333,333 (One Million Three Hundred Thirty Three Thousand Three Hundred Thirty Three) common restricted unencumbered shares. Additionally, Purchaser shall have the right to purchase 1,333,333 in Warrant A at $0.75; 1,333,333 in Warrant B at $1.00; and 1,333,333 in Warrant C at $1.25. These Warrants all shall have a five year exercise right. WHEREAS, The Purchaser has placed, through Escrow to the Company, One Million Dollars US (One Million USD) as consideration for the Securities purchased hereunder WHEREAS, the Company has the right to terminate the Offering early with a 15-day prior written notice to the Purchaser (“Early Termination Date”).In the event a Closing has already occurred, this early termination will not relieve the Company of any other of its obligations contained in the Offering with respect to such closing; and WHEREAS, the Shares will be offered and sold only to “accredited investors” within the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act pursuant to this Agreement and that certain subscription agreement executed by the Purchasers in connection with the Offering (the “Subscription Agreement”); and WHEREAS, each Common UNIT consists of One Share of Common Stock and One Series A Investor Warrant, One Series B Investor Warrant, and One Series C Investor Warrant. The Warrants mentioned supra shall have the specified strike price: A, $0.75 each; B $1.00 each, and C, $1.25., and all Warrants shall have a five year exercise right WHEREAS, Purchasers desire to purchase the Shares on the terms and conditions set forth herein and in the Subscription Agreement; and WHEREAS, the Company desires to sell the Shares to Purchasers on the terms and conditions set forth herein. 1 AGREEMENT In consideration of the recitals and the mutual promises, covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLEI AUTHORIZATION AND SALE OF THE SHARES 1.1 Authorization. The Company has, prior to the date of this Agreement, (i) authorized the issuance and sale of the Shares to the Purchasers and (ii) authorized issuance of and reserved for issuance shares upon warrant exercise. 1.2 Sale of the Shares to the Purchasers. Subject in all respects to the satisfaction of the terms and conditions herein set forth, and in reliance upon the respective representations and warranties of the parties set forth herein, in this SPA and in any document delivered pursuant hereto or thereto, the Company agrees to sell to each Purchaser (and such Purchaser agrees by executing and delivering the Execution Documents and investment amount to purchase from the Company) the number of Shares set forth in such Purchasers’ Subscription Agreement at the Offering Price. 1.3 Offering Price and Share Calculation. Each Share shall be priced at the $0.75 per share for a total number of 1,333,333 shares. 1.4 Delivery of the Shares to the Purchasers. Upon the execution and delivery by the Purchasers of the Execution Documents and the investment amount, the Company will calculate the number of Shares purchased by the Purchaser and express said funds to the Escrow Agent.The Shares will be issued to the Purchaser when the subscription has been accepted by the Company and the Company receives notice that the funds have been cleared by the bank holding the funds.This delivery in no way shall exceed 10 days from the Final Closing or Early Termination date whichever is first. 1.5 Early Termination.Notwithstanding anything contained herein to the contrary, the Company has the right to terminate the Offering at any time upon 15 days’ written notice to Placement Agent (“Early Termination Date”).In the event a Closing has already occurred, this early termination will not relieve the Company of its obligations to register the
